Title: William Temple Franklin to Jonathan Williams, Jr., 25 April 1772
From: Franklin, William Temple
To: Williams, Jonathan Jr.


Dear Jonathan.
London, April 25th 1772
I am sorry I could not have the pleasure of writing to you before now, but I hope this letter will find you in good health. I go to Morrow to Mr. Hewson’s to celebrate William Hewson’s birth day; he is one of the finest Boys imaginable. I have nothing more to say at present than that Dr. Franklin Mrs. Stevenson and Sally are well and join in best respects with your humble Servant
William Temple.
